FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 7, 2021

                                       No. 04-21-00431-CV

                  IN RE Joaquin MILIAN, Individually and d/b/a Milian Trucking,
                                          Appellant

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 20-02-38509-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       Relator’s petition for writ of mandamus and motion for temporary relief are denied. An
opinion will be forthcoming.

           It is so ORDERED on October 7, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT